DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Joint Replacement Assembly – Species J (embodied in Figures 20A-20F) in the reply filed on 10 March 2021 is acknowledged.
3.	Applicant’s election without traverse of Filamentary Fixation Device – Species B (embodied in Figure 14A) in the reply filed on 10 March 2021 is acknowledged.
4.	According to Applicant’s response, the claims corresponding to Species J (embodied in Figures 20A-20F) are 1-6 and 9-12. According to Applicant’s response, the claims corresponding to Species B (embodied in Figure 14A) are 1-7 and 9-20. Claims 7, 8, and 15-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species/embodiments, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10 March 2021.

Priority
5.	The embodiment of Figures 20A-20F was first introduced during the filing of the instant application. Therefore, the effective filing date of the embodiment of Figures 20A-20F is July 29, 2019.

Drawings
6.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
a. Therefore, the “wherein the first sidewall curves about the central longitudinal axis of the body” (claim 19) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
b. Therefore, the “wherein the first sidewall is convexly curved and the second sidewall is concavely curved” (claim 20) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
7.	Claims 2-11 and 13-20 are objected to because of the following informalities: the preamble of claims 2-11 and 13-20 is not consistent. Some dependent claims recite “the assembly of” while other dependent claims recite “the orthopedic assembly of”. The Examiner respectfully suggests to correct the preamble of claims 2-11 and 13-20 to read --the orthopedic assembly of--. Appropriate correction is required.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 1-6, 9-14, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a. Claim 1 recites the limitation "the joint prosthesis" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-6, 9-14, 19, and 20 depend from claim 1.
b. Claim 19 recites the limitation "the first sidewall" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
c. Claim 19 recites the limitation "the central longitudinal axis of the body" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
d. Claim 20 recites the limitation "the second sidewall" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

12.	Claims 1-3, 11-14, 19, and 20 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Treacy et al. (US PG Pub No. 2018/0214261 A1).
Regarding independent claim 1 and independent claim 12, and referring to Figures 2-4, 7, and 19, Treacy et al. ‘261 discloses an orthopedic assembly comprising: 
a tibial prosthesis (200) comprising having a body defining an anterior side (250) and a posterior side (251), the body further defining a recess (Figure 3) in the anterior side of the joint 
a modular insert (porous section 210) positioned within the recess of the body such that at least a portion of the modular insert is positioned between the openings of the body (Figures 3-5 and 19), the modular insert being formed separately ([0037]) from the tibial prosthesis and having a porous outer surface to promote tissue ingrowth ([0037]).
Regarding claim 2 and independent claim 12, Treacy et al. ‘261 discloses further comprising a filamentary fixation device (501 – see [0053]) extending through the first and second openings/slots.
Regarding claim 3, Treacy et al. ‘261 discloses wherein the filamentary fixation device has a first free end and a second free end, the first and second free ends extending through the respective first and second openings such that the first and second free ends are positioned at the anterior side of the body (clearly shown in Figure 19).
Regarding claim 11, Treacy et al. ‘261 discloses wherein the first and second openings each define a posterior and anterior aperture, the anterior aperture having an elliptical shape (Figures 3-5 and 19).
Treacy et al. ‘261 show wherein the posterior aperture has opposing parallel sides (opposite concave sides), which is also shown from the anterior side of the body.
Regarding claim 14, Figures 2-5, 7, and 19 of Treacy et al. ‘261 show wherein the posterior aperture is pill-shaped or elliptically shaped. Notice, “pill-shaped” includes several shapes, including rounded shapes.
Regarding claim 19, Figures 2-5, 7, and 19 of Treacy et al. ‘261 show wherein the first sidewall (the “the first sidewall” lacks antecedent basis) curves about the central longitudinal axis of the body (Figure 3 – the inner sidewall of opening 260 is shown as comprising an interior convex surface curving about the central longitudinal axis of the body).  
Regarding claim 20, Figures 2-5, 7, and 19 of Treacy et al. ‘261 show wherein the first sidewall is convexly curved and the second sidewall (the “the second sidewall” lacks antecedent basis) is concavely curved Figure 3 – the inner sidewall of opening 260 is shown as comprising an interior convex surface curving about the central longitudinal axis of the body, and the outer sidewall of opening 260 is shown as being concavely curved).

Claim Rejections - 35 USC § 103
13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.	Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Treacy et al. (US PG Pub No. 2018/0214261 A1) in view of Ferguson (US 6,592,622 B1).
Treacy et al. ‘261 discloses the invention as claimed, except for particularly disclosing wherein the filamentary fixation device comprises a mesh structure. However, this is already known in the art. For example, Ferguson ‘622 teaches (Figures 1 and 2) a tibial prosthesis (12) having a body (22) comprising an aperture (24) through which a filamentary fixation device (assembly 14, comprised of outer band 34 and inner band 36) passes, and wherein the filamentary fixation device comprises a mesh structure (C5:L1 to C6:L20) in order to secure soft tissue (30) thereto (C5:L1 to C6:L20). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to have combined the teaching of a tibial prosthesis having a body comprising an aperture through which a filamentary fixation device passes, and wherein the filamentary fixation device comprises a mesh structure, as taught by Ferguson ‘622, with the invention of Treacy et al. ‘261, in order to secure soft tissue thereto. Ferguson ‘622 also teaches wherein the mesh structure comprises a plurality of layers, and wherein the plurality of layers are connected by a continuous or interrupted seams (inner band 36 and outer band 34 are two layers, which are connected by a continuous or interrupted seams; further, Figure 2 shows outer band 34 folded . 

Allowable Subject Matter
16.	Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Javier G. Blanco whose telephone number is (571)272-4747.  The examiner can normally be reached on M- F (10am-7:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Jerrah C. Edwards, at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JAVIER G BLANCO/             Examiner, Art Unit 3774